DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakano et al. (WO 2015/146708 A1) in view of Sakai (US Pub. 2003/0081320 A1) and Takemoto et al. (US Pub. 2009/0022948 A1); or in the alternative, Sakano in view of Sakai, Takemoto and Hasegawa et al. (US Pub. 2007/0195233 A1). US Pub. 2017/0192137 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Sakano discloses an anisotropic optical film comprising two or more anisotropic light diffusion layers where the linear transmittance varies depending on an incident light angle where the layers comprise a matrix region and plurality of pillars regions which have a different refractive index than the matrix (abstract) and where the optical film is used in a display device ([0026] and [0059]). The height of the pillars is at least 80% the thickness of the layer (see Figs. 1, 6(a), 6(c), 7(a), and 7(c) where the pillars have a height that is the entire thickness of the layer and see [0078]-[0081]) and the layer thickness is 15 to 100 microns ([0077] and [0092]). The short diameter at a cross section of the pillar region has a maximum diameter in the range of 0.5 to 5 microns and a long diameter at the section has a maximum diameter of 0.5 to 8 microns ([0013]). The axis of scattering center angle is 0 to 30 degrees ([0108]). The minimum linear transmittance is 20% or less and as little as 0% and the maximum transmittance is 20 to 60% or 30 to 95% ([0095]-[0098]).
Sakano does not disclose the anisotropic light diffusion film further comprising an anti-glare layer with an uneven surface.
Sakai discloses an antiglare film with an internal diffusion layer composed of a transparent matrix and transparent diffusive material and exhibits anisotropic diffusion and a layer with surface irregularities (abstract and [0028]-[0029] and see Fig. 1) for use on a display device ([0002]) to achieve an antiglare effect without lowering the sharpness of the transmitted image ([0024] and [0029]). 
It would have been obvious to one of ordinary skill in the art at the effective filing of the invention that the anisotropic light diffusion film of Sakano should further include a layer with surface irregularities as taught in Sakai to achieve an antiglare effect without lowering the sharpness of the transmitted image (Sakai, [0024] and [0029]) and to exhibit a high degree of diffusion for light incident head-on and a low degree of diffusion for light incident obliquely (Sakai, [0033]).
Sakano in view of Sakai does not disclose the antiglare film on a translucent substrate with a haze of 3% or less and a thickness of 25 to 150 microns, or the internal haze, surface roughness, or thickness of the antiglare layer with surface irregularities.
Takemoto disclose an anti-glare film on a support comprising an anti-glare layer comprising a polymer and plurality of domains that form an uneven surface which inhibits the reflection of an exterior light or dazzle and makes a display image clear or sharp (abstract). The thickness of the anti-glare layer is 0.3 to 20 microns ([0088]), the internal haze is low about 0 to 1% ([0085]), and the surface roughness, Ra, is 0.05 to 0.5 microns ([0101]). The support is transparent (translucent) and has a thickness of 20 to 500 microns and is cellulose triacetate or polyethylene terephthalate ([0023]-[0024]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the uneven anti-glare layer on a support with light transmittance properties with a thickness of 20 to 500 microns taught in Takemoto with the antiglare layer having an internal haze of 0 to 1%, Ra of 0.05 to 0.5 microns, and thickness of 0.3 to 20 microns, as the layer with surface irregularities in Sakano in view of Sakai to have an anti-glare film that inhibits reflection of exterior light and makes a display image clear or sharp, reduces washing out or whitening and makes a display image with high contrast as well as inhibiting moire (Takemoto, [0011]-[0013]) and as a conventionally known way to provide an antiglare layer (Takemoto, [0021]).
Takemoto does not specifically disclose the haze value of the support but does disclose the support having light transmittance properties, specifically transparent ([0023]) where Takemoto desires an antiglare layer where the surface structure of the film gives haze but internal haze is not desired ([0085]) so that it would have been obvious to one of ordinary skill in the art at it would not be desired for the support to contribute to the haze and to have a low haze value in the claimed range of 3% or less  so that the haze of the film is controlled with the surface structure of the antiglare layer.
In the alternative, Hasegawa discloses a display which comprises a substrate with a haze value of 3% or less which is triacetyl cellulose or polyethylene terephthalate ([0161]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the support in Sakano in view of Sakai and Takemoto to have a haze of 3% or less as taught in Hasegawa as a conventionally known property for a support or substrate in a display device (Hasegawa, [0161]). 
Specifically regarding claim 2, Sakano in view of Sakai and Takemoto or Sakano in view of Sakai, Takemoto, and Hasegawa does not disclose the average value of normal direction transmission ratios as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, given Sakano discloses the same anisotropic diffusion layer as claimed with the same structure of pillars which are the thickness of the layer in a matrix with a different refractive index, same maximum and minimum linear transmittance values, same axis of scattering center angle, same thickness, and same aspect ratio of the cross-sectional shape (instant Specification, [0029]-[0041] and [0044]-[0046] and Sakano, [0065]-[0077], [0095]-[0096], and [0108]), and Sakano in view of Sakai and Takemoto discloses an antiglare layer with an uneven surface as claimed (see discussion above), the claimed property would be expected in the laminate of Sakano in view of Sakai and Takemoto or Sakano in view of Sakai, Takemoto, and Hasegawa.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Applicant argues Sakano, Sakai, and Takemoto does not disclose a support for the antiglare layer as now claimed and one of ordinary skill in the art would not have readily arrived at the claim limitation. Applicant further argues that none of the cited art discloses the thickness or haze of the claimed substrate. 
Examiner respectfully disagrees. As discussed above, Takemoto is considered to teach an antiglare layer on a support so it would have been considered obvious for the antiglare in view of Sakano, Sakai, and Takemoto to be provided on a support. Further, Takemoto is considered to disclose a thickness for the support and render obvious the haze for a support as discussed above.
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783